The plaintiffs brought a suit to recover certain property, a part of which had belonged, as was alleged, to one Ruth Wilson, who was dead, and whose administrator was a party plaintiff. On the trial of the issue the plaintiffs offered as a witness in their behalf Daniel Wilson, one of the distributees of the said Ruth Wilson. The competency of the witness was objected to by the defendant on the ground of interest, and the objection was sustained by the court. The defendant then offered as a witness on his part James Wilson, another distributee of the said Ruth. The plaintiffs objected to his introduction, but the objection was overruled by the court. The jury found a verdict for the defendant, and an application of the plaintiffs for a new trial having been refused, and judgment rendered according to the verdict, the plaintiffs appealed.
John Cox, as administrator of Ruth Cox, sued to recover the slaves mentioned in the declaration; and he offered as a witness Daniel Cox, a brother and one of the next of kin of his intestate. The defendant objected, and the court refused to admit him as a witness. This was right in the judge; for Daniel Wilson was directly          (235) interested that the plaintiff should recover in the action, so that the intestate's estate might be increased, and his distributive share of that estate enlarged. Secondly, James Wilson, another brother, and one of the next of kin of the intestate, Ruth Wilson, was offered as a witness by the defendant. The plaintiff objected, but the court admitted him as a witness; and we think that this was also correct in the court. It is a general rule that all witnesses interested in the event of a cause are to be excluded from giving evidence in favor of the party to which their interest inclines them. But a witness is competent when called on to testify by a party against whom he is interested; or, in other words, a witness is competent when swearing against his own interest. Birt v.Wood, 1 Esp., 20; 1 Johns., 59; 3 Binney, 336; 2 Mum., 49. The other party may then cross-examine the witness as to all matters pertinent to the issue on trial. Webster v. Lee, 5 Mass. 334.
PER CURIAM.                                                  No error.
Cited: S. v. Poteet, 29 N.C. 357. *Page 168 
(236)